      Case 3:14-cr-00175-WHA Document 986 Filed 01/28/19 Page 1 of 9



1    XAVffiR BECERRA
     Attorney General of California
2    Tracy L. Winsor
     Supervising Deputy Attorney General
3    Kelly A. Welchans
     Deputy Attorney General
                                                               FILED
4    State Bar No. 253191
      13001 Street, Suite 125                                    JAN 28 2019
5     P.O. Box 944255
      Sacramento, CA 94244-2550                                 SUSAN YSOONQ ^
                                                              CLERK. U.S. DISTRICT COURr ^
6     Telephone: (916) 210-7804                            NORTHERN DISTRICT OF CALIFORNIA
      Fax: (916) 327-2319
7     E-mail: Kelly.Welchans@doj.ca.gov
     Attorneys for Non-Party
8    Department ofForestry and Fire Protection

9                            IN THE UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11

12

13
     UNITED STATES OF AMERICA,                          3:14-cr-00175-WHA
14
                                           Plaintiff,   CALIFORNIA DEPARTMENT OF
15                                                      FORESTRY AND FIRE PROTECTION'S
                   V.                                   SUBMISSION IN RESPONSE TO
16                                                      COURT'S JANUARY 9,2019, REQUEST
                                                        [Dkt. 961]
17   PACIFIC GAS AND ELECTRIC
     COMPANY,
18
                                       Defendant.
19

20

21

22

23

24

25

26

27

28

                                       CAL FIRE'S Submission in Response to Court's January 9, 2019 Request
                                                                                (No. 3:14-cf-00175-WHA)
Case 3:14-cr-00175-WHA Document 986 Filed 01/28/19 Page 2 of 9
Case 3:14-cr-00175-WHA Document 986 Filed 01/28/19 Page 3 of 9
Case 3:14-cr-00175-WHA Document 986 Filed 01/28/19 Page 4 of 9
Case 3:14-cr-00175-WHA Document 986 Filed 01/28/19 Page 5 of 9
Case 3:14-cr-00175-WHA Document 986 Filed 01/28/19 Page 6 of 9
Case 3:14-cr-00175-WHA Document 986 Filed 01/28/19 Page 7 of 9
Case 3:14-cr-00175-WHA Document 986 Filed 01/28/19 Page 8 of 9
Case 3:14-cr-00175-WHA Document 986 Filed 01/28/19 Page 9 of 9
